The opinion of the Court was delivered, by
Lewis, J.
Without affirming all that is said in Willing’s case, 4 Wharton 461, the decision is an authority for the principle that, under the peculiar provisions of the charter in question here, an assessment of damages will not be set aside upon the sole ground that the Court differs from the jury in estimating the amount. This disposes of the first and third exceptions to the verdict.
The second exception raises the question whether interest can be allowed on the compensation from the time when the Company took possession of the land. This is a matter of law, and it may be conceded that a clear mistake in matter of law would justify the interference of the Court below for its correction. A purchaser in possession of land under articles, is bound to pay interest on the purchase-money, unless relieved by the equity of peculiar circumstances, upon the principle that where one enjoys the property of another, a just compensation cannot be made without paying not only the value, but interest on the value to compensate for the delay. This is the rule, unless the delay has been caused by the party claiming the interest. But nothing of the kind appears in this case. By the provisions of the charter, either party had the right to institute proceedings to ascertain the amount of the damages. And where the land of a citizen is seized by a corporation, against or without his consent, under an authority coupled with the constitutional obligation to pay a just compensation, the duty of ascertaining the amount is an incident to the obligation to pay, and clearly falls upon the corporation. Where, as in this case, the injured party is a lunatic, his unfortunate and helpless condition not only accounts for his delay in prosecuting his claim, but gives additional strength to his demand for justice against those who have so long had the use of his property without condescending to pay the slightest regard to his rights. The jury were not in error in allowing interest under such circumstances; and, for this reason, the Court below was right in dismissing the exception in regard to it.
The decree of the Court below is affirmed.
Decree affirmed.